BLODGETT, P. J.
Heard upon petition to discontinue payments to respondent.
Joseph C. Johnston, the physician appointed by the Court to examine respondent, made a thorough examination and his report is on file in the case. In this report he says:
“In my opinion there is a tinge of malingering to her complaints, as the physical findings are negative. There is no evidence at this time to show that she received any injury to her knees.”
Murray S. Danforth, M. D., also examined respondent and testified to much the same effect.
Respondent testified, and the Court is satisfied from all the testimony that payments should be discontinued.
A decree may be entered discontinuing further payments from March 11, 1931.